Exhibit 10.23 FIRST AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS THIS FIRST AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (the “ Amendment ”) is made and entered as of October 22, 2013, and is by and among Fifth Third Bank, an Ohio banking corporation (“ Lender ”), Superior Uniform Group, Inc., a Florida corporation (“ Borrower ”), and Borrower’s Wholly Owned Subsidiaries, Fashion Seal Corporation, a Nevada corporation (“ Fashion Seal ”), and The Office Gurus, LLC, a Florida limited liability company (“
